Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claims 1 and 2 are directed to a “constructive arrangement applied to a hair clip” where it is unclear what is intended by this language. Is a hair clip being claimed or is the claim intending to recite an arrangement for a hair clip or an arrangement intended to be used in or as a hair clip? Additionally, claim 1 recites left and right portions in the preamble and again in the body of the claim. It is unclear if these are the same portions or if they are different and if so how are they different. It is recommended that Applicant amend the preamble of claim 1 to recite “A hair clip comprising:”. Line 6 of claim 1 recites “said flat body, where a flat body is recited in line 3 with regard to the right portion and in line 6 with regard to the left portion. It is unclear which flat body is being referenced. It is recommended that Applicant amend sections b and d of claim 1 such that they recite at least three curved claws project from the edge of said flat body of the right portion and at least three curved claws project from the edge of said flat body of the left portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnani (US 9072355).
Regarding claim 1, Magnani discloses a constructive arrangement applied to a hair clip (Refer to annotated Figure 2 below providing first and second interpretations of the claimed structures and Figures 1-7), having a left and a right portion, so to be fitted together, comprising: a) a right portion including a flat body to which a magnet (40,42 Refer to col. 5 lines 29-33) is attached, b) from the edge of said flat body, at least three curved claws are projected to form a U-shaped profile (the curved claws define a central low point from which two curved arms extend, forming a U-shaped profile) ; c) the left portion providing a flat body to which a magnet (40,42 Refer to col. 5 lines 29-33) is attached and, d) from the edge of said flat body, at least three curved claws are projected in opposition to the claws of the right portion, so to form a U-shaped profile (the curved claws define a central low point from which two curved arms extend, forming a U-shaped profile). 

    PNG
    media_image1.png
    439
    531
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    389
    405
    media_image2.png
    Greyscale

Regarding claim 2, Magnani discloses the claws of each portion projecting themselves from said bodies being interspersed. The claws are placed at intervals between other claws as best shown in Figures 1 and 2. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voughlohn (US 20050016560).
Regarding claim 1, Voughlohn discloses a constructive arrangement applied to a hair clip (Refer to Figures 1-3C, 6G, 6I, 7A, 10A-20, 22A, 22B and paragraphs 0170 and 0171), having a left and a right portion, so to be fitted together, comprising: a) a right portion (one of 46) including a flat body (52 and portion of 46 excluding claws 48) to which a magnet (50, Refer to paragraphs 0304-0305) is attached, b) from the edge of said flat body, at least three curved claws (48) are projected to form a U-shaped profile (Refer to Figures 6G, 6I, 7A, 11, 18, 22A and 22B which depict the profiles of the claws as U-shaped) ; c) the left portion (other of 46) providing a flat body (52 and portion of 46 excluding claws 48) to which a magnet (50, Refer to paragraphs 0304-0305) is attached and, d) from the edge of said flat body, at least three curved claws are projected in opposition to the claws of the right portion, so to form a U-shaped profile (Refer to Figures 6G, 6I, 7A, 11, 18, 22A and 22B which depict the profiles of the claws as U-shaped).
Regarding claim 2, Voughlohn discloses the claws of each portion projecting themselves from said bodies being interspersed. The claws are placed at intervals between other claws and as a result, are interspersed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799